Exhibit 10.38

FORM OF

KEYCORP

EXECUTIVE OFFICER GRANTS

(Award of Cash Performance Shares and Above-Target Performance Shares)

«Name»

By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2010 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded KeyCorp Performance Shares payable in cash, subject
to vesting upon the achievement of specified performance criteria (the “Cash
Performance Shares”) and KeyCorp Performance Shares payable in cash subject to
vesting upon the achievement of specified additional performance criteria (the
“Above-Target Performance Shares”) (the “Cash Performance Shares” and
“Above-Target Performance Shares” are sometimes referred to collectively as the
“Performance Shares”).

Please note that the Performance Shares granted to you under this Award
Agreement remain subject to the terms and conditions of the KeyCorp 2010 Equity
Compensation Plan, the terms of this Award Agreement and the terms and
conditions of the attached Acceptance Agreement (“Acceptance Agreement”). All
capitalized terms used in both this Award Agreement and the Acceptance Agreement
will have the same meaning as provided under the 2010 Equity Compensation Plan.

1. Date of Grant. The effective date of grant for the award of the Performance
Shares shall be March 2, 2012 (the “date of grant”).

 

2. Vesting of Cash Performance Shares and Above-Target Performance Shares.

 

  (a) In General. Your right to receive the Cash Performance Shares and
Above-Target Performance Shares shall be determined on the basis of KeyCorp’s
Shareholder Return Versus Peers, Cumulative Earnings per Share, and Return on
Assets Versus Peers (as such terms are defined in Appendix A) during the period
of January 1, 2012 through December 31, 2014 (the “Performance Period”). You are
able to earn up to 100% of the Cash Performance Shares if the applicable
targeted level of performance is met or exceeded and up to 100% of the Cash
Performance Shares if the applicable maximum level of performance is met or
exceeded.

 

  (b) Vesting of Performance Shares. The Cash Performance Shares and
Above-Target Performance Shares granted hereunder shall be vested on March 2,
2015, but only if (A) you have been in the continuous employ of KeyCorp or a
Subsidiary through such date and (B) the Committee shall determine that the Cash
Performance Shares and Above-Target Performance Shares have been earned as set
forth on Appendix A.

 

  (c) Determination by the Committee. The amount of the Cash Performance Shares
and Above-Target Performance Shares that will vest and the level of attainment
of the applicable performance goals set forth on Appendix A shall be determined
by the Committee as soon as practicable after the receipt of the audited
financial statements for KeyCorp relating to the last year of the Performance
Period, but in no event later than two and one-half months after the close of
the last year of the Performance Period.



--------------------------------------------------------------------------------

3. Transfers Void. Any purported transfer or encumbrance of the Cash Performance
Shares or Above-Target Performance Shares prior to the time that they have
vested as set forth in paragraph 2 shall be void.

4. Payment of Performance Shares. Payment of any earned Performance Shares shall
be made in the form of cash. Payment shall occur as soon as practicable
following the vesting of such shares but in no event later than two and one-half
months after vesting. Each Cash Performance Share and Above-Target Performance
Share shall have a value equal to the Fair Market Value of one Common Share on
the date of vesting of the Cash Performance Share and /or Above-Target
Performance Share.

 

5. Death, Disability, Termination Under Limited Circumstances, or Retirement.

If you die or become Disabled or you are Terminated Under Limited Circumstances
or if you Retire before fully vesting in your Performance Shares then a pro rata
number of the Performance Shares actually earned as provided on Appendix A shall
be retained by you or your estate and shall entitle you to the payment described
in paragraph 2 following the determination of the attainment of the performance
goals upon conclusion of the Performance Period, but the remainder shall
immediately be forfeited following the determination of the attainment of the
performance goals upon conclusion of the Performance Period.

The pro rata vesting as provided for under this Section 5, shall be determined
by multiplying the number of not vested Performance Shares granted under this
Award by a fraction, the numerator of which shall be the number of full months
measured from this Award grant date up through the date of your death,
Disability, the date of your Termination Under Limited Circumstances or your
Retirement and the denominator of which shall be 36.

(a) For purposes of this Section 5, the term “Retirement” shall mean your
termination of employment with Key on or following your attainment of age 55 and
your completion of at least 5 full years of service with Key (based on whole
months), but it will not include your Termination for Cause (regardless of your
age or service at the time of termination), and the term “Disability” shall mean
your becoming eligible for disability benefits under the KeyCorp Long Term
Disability Plan and your termination from Key.

(b) For purposes of this Section 5, the term “Termination Under Limited
Circumstances” shall mean your termination from Key under circumstances in which
you become entitled to receive (i) a severance benefit under the KeyCorp
Separation Pay Plan as in effect at the time of your termination, or (ii) under
circumstances in which you are entitled to receive salary continuation benefits
under the terms and conditions of an employment separation or letter agreement
with Key, including, without limitation, a Change of Control Agreement, or
(iii) as otherwise expressly approved by an officer of KeyCorp.

 

6. Forfeiture. The Performance Shares shall be immediately forfeited if your
employment with KeyCorp or a Subsidiary terminates prior to vesting as set forth
in paragraph 2 unless your employment terminates because of death, Disability,
Retirement, or Termination Under Limited Circumstances (in which case the
specific provisions of paragraph 5 shall apply).

 

7. Harmful Activity. Notwithstanding any other provisions of this Agreement, if
you engage in any “harmful activity” (as defined in Section 18 of the Plan)
prior to or within six months after your termination of employment with KeyCorp
or a Subsidiary, then any and all Performance Shares which have vested on or
after one year prior to termination of employment shall be immediately forfeited
to KeyCorp and any cash paid upon the vesting of the Performance Shares shall
inure to and be payable to KeyCorp upon demand.

 

2



--------------------------------------------------------------------------------

8. Acceleration. In the event of a Change of Control, the performance goals
relating to the Cash Performance Shares (but not the Above-Target Performance
Shares) shall be deemed to be satisfied at 100% of target and such Cash
Performance Shares shall vest on the earlier of: (a) March 2, 2015; or (b) the
date not more than two years on or after a Change of Control upon which your
employment terminates under circumstances entitling you to receive severance
benefits or salary continuation benefits under KeyCorp’s Separation Pay Plan or
under any employment or change of control or similar arrangement or agreement,
but only if you have been in the continuous employ of KeyCorp or a Subsidiary
through such date.

 

9. Rights to Dividend Equivalents. Divided equivalents paid on such Cash
Performance Shares shall be reinvested and shall be subject to the same terms
and restrictions as the restrictions otherwise applicable to such Cash
Performance Shares (including but not limited to vesting requirements) granted
under this Award.

 

10. Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable, it is intended that this award and the Plan comply with the
provisions of Section 409A of the Internal Revenue Code. This award and the Plan
shall be administrated in a manner consistent with this intent, and any
provision that would cause the award or the Plan to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by KeyCorp without your consent). In particular, to the extent your right
to receive payment of Cash Performance Shares becomes nonforfeitable under the
terms of paragraph 2 above and the event triggering your right to payment is
your termination of employment, then notwithstanding anything to the contrary in
paragraph 2 above, payment will be made to you, to the extent necessary to
comply with Section 409A, on the earlier of (a) your “separation from service”
with KeyCorp (determined in accordance with section 409A); provided, however,
that in case you are a “specified employee” (within the meaning of
Section 409A), your date of payment shall not occur until the first day of the
seventh month following the date of your separation from service with KeyCorp or
(b) your death.

 

11. KeyCorp’s Reservation of Rights. As a condition of receiving this award, you
acknowledge and agree that Key intends to comply with requirements of the
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act (including
clawback provisions), as the same may be amended from time to time, (ii) the
banking regulatory agencies’ Guidance on Sound Incentive Compensation Policies,
(iii) KeyCorp’s Enterprise Risk Managements risk requirements and policies, and
(iv) its continuing obligation to maintain the safety and soundness of the
organization. As a condition of your receiving this award, you understand and
agree that Key may, in its sole discretion, (i) decrease or forfeit all or any
part of this award granted to you, (ii) initiate a clawback of all or any part
of this award granted to you, and/or (iii) demand your transfer of such
Performance Shares back to Key if Key determines that such action is necessary
or desirable.

 

12. Tax Withholding. You shall be permitted to satisfy, in whole or in part, any
withholding tax obligation that may arise in connection with the vesting of any
award of stock or shares hereunder by delivering to KeyCorp in Cash Performance
Shares or Above-Target Performance Shares an amount equal to such withholding
tax obligation.

 

3



--------------------------------------------------------------------------------

13. Condition. The award of Performance Shares granted hereby is conditioned
upon your execution and delivery to KeyCorp of the Acceptance Agreement set
forth hereinafter.

 

14. Amendment and Modification. The terms and conditions of this award may not
be modified, amended or waived except by an instrument in writing signed by a
duly authorized executive officer of KeyCorp.

 

            , 2012      

 

    Johnni Beckel     Chief Human Resource Officer

 

4



--------------------------------------------------------------------------------

APPENDIX A

“Performance Period” shall mean the period of January 1, 2012 through
December 31, 2014.

Notwithstanding anything contained in Section 2(a) of the Award Agreement to the
contrary, and subject to potential reduction by the Committee as described
herein, if KeyCorp’s ratio of 3-Year Average Pre-Provision Net Revenue to 3-Year
Average Total Assets (from continuing operations) equals or exceeds [—]%, then
you shall be eligible to earn 100% of the Cash Performance Shares and 100% of
the Above-Target Performance Shares. However, the Committee may, in its absolute
and sole discretion, reduce the actual number of Cash Performance Shares and the
Above-Target Performance Shares that you are otherwise eligible to earn
(including a reduction to zero) based on such factors as the Committee
determines to be appropriate. It is the present intention of the Committee that
it will exercise its discretion to reduce the number of Cash Performance Shares
and the Above-Target Performance Shares, if any, that you are otherwise eligible
to earn based upon an evaluation of Key’s performance against the performance
criteria referenced in the chart below (the “Performance Criteria”).

Performance Criteria

 

1. Financial Funding Indicators:

 

  •  

For purposes of the grant of Cash Performance Shares and Above-Target
Performance Shares, each of the Financial / Quality of Earnings metrics is
weighted at 33 1/3 % of the total.

[Table]

 

  •  

Other Factors, related to Key’s Strategic Business Plan covering a three-year
period, have been established and could affect funding levels at the
Compensation & Organization Committee’s discretion:

 

  •  

Enterprise Risk Management (ERM) Dashboard and

 

  •  

Execution of Strategic Priorities.

 

2. Definitions:

 

Measurement

 

Calculation

Earnings per Share (EPS)     •   Net income from Continuing Operations
attributable to common assuming dilution and shall be consistent with the
calculation in Key’s quarterly and annual reports to shareholders. Cumulative
Earnings per Share     •   Sum of EPS for the 3 years included in the LT plan.
Return on Assets (ROA)     •   Net income from Continuing Operations
attributable to Key divided by average assets from Continuing Operations. Total
Shareholder Return (TSR)     •   Based on average closing share price over the
last 20 trading days in the base year vs. average closing share price in the
last 20 days in year 3, plus investment of dividends paid during the
3-year measurement period.



--------------------------------------------------------------------------------

3. Measurement Periods:

The proposed measurement periods are as follows:

 

  •  

TSR – based on average closing share price over the last 20 trading days in the
base year vs. average closing share price in the last 20 days in year 3, plus
investment of dividends paid during the 3-year measurement period

 

  •  

ROA – based on the ranking of the average ROA over 3 years

 

  •  

Cumulative EPS – based on cumulative EPS over 3 years

 

4. Funding:

 

  •  

Between the lower and upper zone is interpolated

 

  •  

For TSR and ROA vs Peers

 

  •  

Lower Zone starts funding 50% of target at greater than 25th percentile (25th
percentile or below funds at zero)

 

  •  

Upper Zone (max) funds at 150% for 75th percentile performance

 

  •  

Compensation & Organization Committee may have discretion to increase funding to
200% for performance in the 90th percentile or greater for any financial factor;
in the case of EPS above the maximum, the Committee will be guided by TSR and
ROA relative to peers in determining whether to increase funding for this
measure.

 

5. Modifications/Authority:

 

  •  

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of KeyCorp, the manner in which it conducts
business or other events or circumstances render the Performance Criteria to be
unsuitable, the Committee may modify such Performance Criteria or the related
threshold, target and maximum levels of achievement, in whole or in part, as the
Committee deems appropriate.

 

2



--------------------------------------------------------------------------------

ACCEPTANCE AGREEMENT

I acknowledge receipt of the above award of Cash Performance Shares and
Above-Target Performance Shares and in consideration thereof I accept such
awards subject to the terms and conditions of the Plan (including, without
limitation, the harmful activity provisions thereof) and the restrictions upon
me as set forth hereinafter in this Agreement.

My agreement to the following restrictions is (i) in addition to (and not in
limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee, and
(ii) independent of any Plan provisions.

 

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and (c)
upon termination of my employment with Key, I will immediately return to Key all
documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship. 2.   I acknowledge and agree that the duties of my position at Key
may include the development of Intellectual Property. Accordingly, any
Intellectual Property which I create with any of Key’s resources or assistance,
in whole or in part, during my employment with Key, and which pertains to the
business of Key, is the property of Key; and I hereby agree to and do assign to
Key all right, title, and interest in and to such Intellectual Property,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property and agree to
sign patent applications and assignments thereof, without additional
compensation. 3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key employee without the written
consent of Key, which consent it may grant or withhold in its discretion. 4.  
(a)   Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or business activity conducted by Key) any Key customer or
potential customer I interacted with, became acquainted with, or learned of
through access to information while I performed services for Key during my
employment with Key, without the written consent of Key, which consent it may
grant or withhold in its discretion.   (b)   In the event that my employment is
terminated with Key as a result of a Termination Under Limited Circumstances as
defined below, the restrictions in



--------------------------------------------------------------------------------

    paragraph 4(a) of this Agreement shall become inapplicable to me; however,
the restrictions in paragraphs 1, 2, and 3 of this Agreement shall remain in
full force and effect nevertheless. I understand that a “Termination Under
Limited Circumstances” shall mean the termination of my employment with Key (i)
under circumstances in which I am entitled to receive severance benefits or
salary continuation benefits under the terms and conditions of the KeyCorp
Separation Plan in effect at the time of such termination, or (ii) under
circumstances in which I am entitled to receive severance benefits, salary
continuation benefits, or similar benefits under the terms and conditions of an
agreement with Key, including, without limitation, a change of control agreement
or employment or letter agreement, or (iii) as otherwise expressly approved by
an officer of KeyCorp in its sole discretion. 5.   In the event a court of
competent jurisdiction determines that any of the restrictions contained in the
above numbered paragraphs of this Agreement are excessive because of duration or
scope or are otherwise unenforceable, the provisions hereof shall not be void
but, with respect to such limitations held to be excessive, they shall be
modified to incorporate the maximum limitations such court will permit, not
exceeding the limitations contained in the acceptance of grant. In the event I
engage in any activity in violation hereof, I acknowledge that such activity may
cause serious damage and irreparable injury to Key, which will permit Key to
terminate my employment (if applicable) and seek monetary damages and its
attorney fees and Key shall also be entitled to injunctive, equitable, and other
relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD AMPLE
OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY, ASK
QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.

 

 

«Name» Sign Your Name

 

Date